Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14, 16, 17, 19 and 23 directed to an invention non-elected without traverse.  Accordingly, claims 14, 16, 17, 19 and 23 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dan Gibson on 27 Apr 2021.

The after-final claims filed 5 April 2021 has been entered and will be acted upon in this Examiner’s Amendment. The application has been amended as follows: 
	
	In Claim 1, line 5, the term “output” has been changed to --extruded--
	In Claim 1, line 5, the term “component” has been changed to --processing machine--

	In Claim 25, line 5, the term “output” has been changed to --extruded--
	In Claim 25, line 6, after the term “cutting said”, insert --actively cooled--
	In Claim 25, line 9, after the term “temperature of said”, insert --actively cooled--
	Cancel claims 14, 16, 17, 19, and 23. 
Claims 1, 3, 5, 8, 13, 25, 27, 31 and 34 are allowed. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Mutka et al. (US 2001/0038879) is considered the closest prior art. Mutka discloses a method for preparing a first component of a chewing gum (encapsulate composition), wherein the first component is an encapsulate composition (paragraph 16) including an active ingredient (Furaneol, paragraphs 29 and 34) comprising: forming an extrudate of the first component via an extruder (extrusion formed matrix, paragraph 17); transporting said extrudate from said extruder to a downstream processing machine (chopper, cutter, grinder, or pulverizer, paragraph 51); cutting said extrudate into a plurality of pieces (paragraph 51) substantially identical in shape (uniform size, paragraph 65), and further cooling said extrudate to a second temperature, wherein said second temperature is below said glass transition temperature of said first component (paragraph 61).
Mutka is silent to a step of actively cooling said composition extruded from said extrusion device, from a temperature at an outlet of said extruder to a first temperature below its glass transition temperature (paragraph 58) prior to being cut to size. Therefore, it would not have been obvious to one of ordinary skill in the art to arrive to a process of actively cooling the extrudate to a temperature above the glass transition temperature, cutting the actively cooled extrudate, and then further cooling the cut pieces to below the glass transition temperature. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792